Mr. Justice Van Orsdel
delivered the opinion of the Court:
This is an appeal from the decision of the Commissioner of Patents in an interference proceeding awarding priority of invention to appellee, Leo J. Bayer, upon the following counts:
“1. In a soot blower for water-tube boilers having inclined tubes, a set of nozzles arranged one above the other in vertical series, and means for causing said nozzles to follow the direction of the tubes, whereby the nozzles move in planes oblique to the said vertical series arrangement thereof.
“2. In a soot blower for water-tube boilers having inclined tubes, a set of oscillating nozzles opposite the tubes arranged one above the other in vertical series, and means for causing said nozzles to move in planes parallel to the general direction of the tubes.
“3. In a soot blower for water-tube boilers having inclined tubes, a set of oscillating nozzles opposite the tubes arranged along a common vertical line, and means for causing said nozzles to oscillate in planes parallel to the general direction of the tubes and oblique to said vertical line.
“4. In a soot blower for water-tube boilers having inclined tubes, a set of nozzles opposite the tubes arranged one above the other in vertical series, and means for imparting movement to the nozzles in planes substantially parallel to the general direction of the tubes.”
*460This is a companion interference to Coe v. Brown, [ante, 455] and involves substantially tbe same subject-matter. Appellee is tbe senior party, having filed bis present application October 25, 1911, for a reissue of a patent granted December 20, 1910, on an application filed'April 4, 1910. Appellant’s application, tbe one also in issue in tbe above-mentioned interference, was filed June 3, 1911. Tbe same evidence upon wbicb appellant relied in that interference is also relied upon here. Here, as there, tbe counts of tbe issue require “a soot blower having * * * means for causing said nozzles to follow tbe direction of tbe tubes.” All of tbe questions presented by this appeal were there determined, and we therefore affirm tbe decision of tbe Commissioner without further discussion.
Tbe decision of tbe Commissioner of Patents is affirmed, and tbe clerk is directed to certify these proceedings as by law required. Affirmed.
A motion for a rehearing was overruled March 4,1916.